Case 1:19-cV-00091-.]TN-ESC ECF No. 44 filed 04/24/19 Page|D.412 Page 1 of 7

UNITED STATES DISTRICT CoURT

   

forthe FlLED - GR
ADr'il 25, 2019 10116AM
District of Western Michigan C'-ERK GF OURT
U.S. DlSTR COURT ,
o ' _ _ _ WESTERN DlSTRl T F Mlc 16,2<\”\
_ClVll_ DlVlSlOIl BY;_ mkc scANNED BY: ):§§’L

Johnny Dewayne Aaron, Ervin Joseph LaMie,
Steve Stewart ) Case No. l:l9-cv-9l
Hon. Janet Neff

Jury Trial: (check one) X Yes No

)

)

)

)

)

Plain¢yj”(s) )
_v_ )
Tony Moulatsiotis, Ted Karnitz, )
Donna B. VanderVries, Tim Burgess )
Jeffrey Lewis Jointly and Severally §
)

)

Defendant(s)

 

MEMORANDUM
Apri125, 2019

Johnny Dewayne Aaron, Ervin Joseph LaMie, Steve Stewart filed this pro se action pursuant to
42 U.S.C. § 1983 against

“Tony Moulatsiotis, Ted Karnitz,
Donna B. VanderVries, Tim Burgess
Jefi`rey Lewis Jointly and Severally.”
Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement
of the claim showing that the pleader is entitled to relief.” Specific facts are not necessary; the

statement need only give the defendant fair notice of what the claim is and the grounds upon

which it rests. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (20()7) (quoting Conley v.

Case 1:19-cV-0_0091-.]TN-ESC ECF No. 44 filed 04/24/19 Page|D.413 Page 2 of 7

89, 93 -94 (2007). A pro se complaint, however in-artfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers. _k$ The district court must “accept as true
all of the allegations in the complaint and all reasonable inferences that can be drawn there-from
and view them in the light most favorable to the plaintiff.” Morse v. Lower Merion School Dist.,
132 F.3d 902, 906 (3d Cir. 1997). A pro se plaintiffs “bald assertions” or “legal conclusions,”
however, need not be credited. LL

The Supreme Court of the United States revised the standard for summary dismissal of a
complaint that fails to state a claim in Ashcroft v. Igbal, 129 S.Ct. 1937 (2009). Citing its
opinion in Twombly for the proposition that a pleading that offers labels and conclusions or a
formulaic recitation of the elements of a cause of action will not do, the Supreme Court identified
two working principles underlying the failure to state a claim standard:

First, the tenet that a court must accept as true all of the allegations
contained in a complaint is inapplicable to legal conclusions. Threadbare recitals
of the elements of a cause of action, supported by mere conclusory statements, do
not suffice. Rule 8 marks a notable and generous departure from the hyper-
technical, code-pleading regime of a prior era, but it does not unlock the doors of
discovery for a plaintiff armed with nothing more than conclusions Second, only a
complaint that states a plausible claim for relief survives a motion to dismiss.
Determining whether a complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw on its judicial
experience and common sense. But where the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has

Case 1:19-cV-00091-.]TN-ESC ECF No. 44 filed 04/24/19 Page|D.414 Page 3 of 7

alleged -- but it has not shown -- “that the pleader is entitled to relief.” Fed. Rule

Civ. Proc. s(a)(z).lgbal, 129 s.ct_ ar 1949-1950.

Thus, to prevent summary dismissal, civil complaints must now allege
“sufficient factual matter” to show that a claim is facially plausible. This then
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged. § at 1948. The Supreme Court’s ruling in M emphasizes
that a plaintiff must demonstrate that the allegations of his complaint are plausible.

Id.

Under these circumstances, a court may grant the plaintiff leave to provide
a more definite statement if “a pleading to which a responsive pleading is permitted
is so vague or ambiguous that a party cannot reasonably be required to frame a

responsive pleading.” FED.R.CIV.P. 12(e); see also Grayson v. Mayview State

 

Hgs_p_., 293 F.3d 103, 110-111 (3d Cir. 2002) (a court should not dismiss a
complaint with prejudice for failure to state a claim without granting leave to
amend, unless it finds bad faith, undue delay, prejudice or futility). Accordingly,
in an abundance of caution, rather than dismiss the amended complaint for failure

to state a claim.

Any claim of “ immunity“ is a fraud because, if valid, it would prevent removal from office for
crimes against the people, which removal is authorized or even mandated under U.S.
Constitution Article 2, Section IV; as well as 18 USC 241, 42 USC 1983, 1985, 1986, and other
state Constitutions.

Case 1:19-cV-00091-.]TN-ESC ECF No. 44 filed 04/24/19 PagelD.415 Page 4 of 7

“Officers of the court have no immunity, when violating a Constitutional right, from
liability. For they are deemed to know the law.” Owen v. Independence, 100 S.C.T. 1398,
445 US 622

Acting under color of [state] law is misuse of power, possessed by virtue of state law and made
possible only because the wrongdoer is clothed with the authority of state law Thompson v.
Zirkle, 2007 U.S. Dist. LEXIS 77654 (N.D. lnd. Oct. 17, 2007)

Precedents of Law established by COURT cases, which are in violation of law, render violations
of law legally unassailable. Such a situation violates several specifically stated intents and
purposes of the Constitution set forth in the Preamble; to establish j ustice, insure domestic
tranquility, and secure the-blessings of liberty. This is for JUDGES, or anyone in any branch of
government

“The court is to protect against any encroachment of Constitutionally secured liberties.” Boyd v.
U.S., 116 U.S. 616

“State courts, like federal courts, have a “constitutional obligation” to safeguard personal
liberties and to uphold federal law.” Stone v. Powell 428 US 465, 96 S. Ct. 3037, 49 L. Ed. 2d
1067.

“The obligation of state courts to give full effect to federal law is the same as that of federal
courts.” New York v. Eno. 155 US 89, 15 S. Ct. 30, 39 L. Ed. 80.

U.S. Constitution >
Article II

Section 4.

The President, Vice President and all civil officers of the United States, shall be removed from
office on impeachment for, and conviction of, treason, bribery, or other high crimes and
misdemeanors

42 U.S. Code § 1983.Civil action for deprivation of rights

Ever_'y person whol under color of any statute, ordinance, regulation, custom, or usage, of any
_SMOr Territog or the District of Columbia, subjects, or causes to be subjected, any citizen of
the United States or other person within the jurisdiction thereof to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured
in an action at law, suit in equity, or other proper proceeding for redress, except that in any

 

Case 1:19-cV-00091-.]TN-ESC ECF No. 44 filed 04/24/19 PagelD.416 Page 5 of 7

action brought against a judicial officer for an act or omission taken in such officer’s judicial
capacity, injunctive relief shall not be granted unless a declaratory decree was violated or
declaratory relief was unavailable For the purposes of this section any Ag_t_ of Congress
applicable exclusively to the District of Columbia shall be considered to be a statute of the
District of Columbia.

(R.s. § 1979; Pub. L. 96_170 § 1, Dec. 29, 1979, 93 stat 1284; Pub. L. 104-3171 title 111,
§ 309(¢), oct 19, 1996, 110 stat 3853.)

 

 

42 U.S. Code § 1985.Conspiracy to interfere with civil rights

(3) DEPRIerG PERsoNs oF RIGHTs oR PRIvILEGEs

If two or more persons in any State or Territorlconspire or go in disguise on the highway or on
the premises of another, for the purpose of depriving, either directly or indirectly, any person or
class of persons of the equal protection of the laws, or of equal privileges and immunities under
the laws; or for the purpose of preventing or hindering the constituted authorities of

any State or Territog from giving or securing to all persons within such State or Territo;y the
equal protection of the laws; or if two or more persons conspire to prevent by force, intimidation,
or threat, any citizen who is lawfully entitled to vote, from giving his support or advocacy in a
legal manner, toward or in favor of the election of any lawfully qualified person as an elector for
President or Vice President, or as a Member of Congress of the United States' or to injure any
citizen in person or property on account of such support or advocacy; in any g§e of conspiracy
set forth in this section, if one or more persons engaged therein do, or cause to be done,

any a_ct in furtherance of the object of such conspiracy, whereby another is injured in

his pprson or property, or deprived of having and exercising any right or privilege of a citizen of
the United States, the party so injured or deprived may have an action for the recovery of
damages occasioned by such injury or deprivation, against any one or more of the conspirators.

(R.s. § 1980.)

 

 

42 U.S. Code § 1986.Action for neglect to prevent

Eve_r_'y person who, having knowledge that any of the wrongs conspired to be done, and
mentioned in section 1985 of this title, are about to be committed, and having power to prevent
or aid in preventing the commission of the same, neglects or refuses so to do, if such wrongful
act be committed, shall be liable to the party injured, or his legal representatives for all damages
caused by such wrongful act, which such person by reasonable diligence could have prevented;
and such damages may be recovered in an action on the gs_e; and any number of p_ersons guilty

Case 1:19-cV-00091-.]TN-ESC ECF No. 44 filed 04/24/19 PagelD.417 Page 6 of 7

Eve§y person who, having knowledge that any of the wrongs conspired to be done, and
mentioned in section 1985 of this title, are about to be committed, and having power to prevent
or aid in preventing the commission of the same, neglects or refuses so to do, if such wrongful
act be committed, shall be liable to the party inj ured, or his legal representatives for all damages
caused by such wrongful act, which such person by reasonable diligence could have prevented;
and such damages may be recovered in an action on the Wg and any number of persons guilty
of such wrongful neglect or refusal may be joined as defendants in the action; and if the death of
any party be caused by any such wrongful act and neglect, the legal representatives of the
deceased shall have such action therefor, and may recover not exceeding $5,000 damages
therein, for the benefit of the widow of the deceased, if there be one, and if there be no widow,
then for the benefit of the next of kin of the deceased. But no action under the provisions of
this section shall be sustained which is not commenced within one Mafter the cause of action
has accrued.

(R.S. § 1981.)

 

Respectfully submitted,

WVM¢?QMQ: 7 gj/zow %WQF oate;a /25 /2019

Johnny Dewayne Aaron Plaintiff Ervin Joseph LaMie Plaintiff

%L`»~L w Date;§i /2§72`019

Steve Stewart Plaintiff

 

417 Jackson Ave
Muskegon Ml 49442
616-834-8912

Case 1:19-cV-00091-.]TN-ESC ECF No. 44 filed 04/24/19 PagelD.418 Page 7 of 7

CERTlFlCATE OF SERV|CE

 

l hereby certify that on April , 2019, the memorandum, l delivered the foregoing
paper with the Clerk of the Court in person. And to the attorneys of record identified in

the caption, at their address listed in the caption by U.S. first~class mail.

    

Dated: April LS,' 2019
Respectfully submitted,

DCN/" /S /"f 041)€£`

